DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 03/16/2021.
	Currently, claims 1-8 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 03/16/2021. The IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite, cause the limitation “a resin comprising mainly a silicone resin” renders the claim indefinite. It is unclear whether such resin is the same resin as recited in the intervening claim 4. The limitation will be interpreted as the same resin.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0256166 A1 to Koike et al. (“Koike”).

    PNG
    media_image1.png
    372
    566
    media_image1.png
    Greyscale

Regarding independent claim 1, Koike in Fig. 20 teaches a semiconductor light-emitting device 40B (¶ 324, semiconductor light-emitting device 40B), comprising: 
a semiconductor light-emitting element 12 (¶ 324, LED chip 12) for emitting ultraviolet light (¶ 324 & ¶ 204, LED chip 12 emits light having a wavelength in ultraviolet region); 
a mounting substrate 31, 32A-32B (Fig. 20 & ¶ 242, substrate 31, first wiring 32A and second wiring 32B are combined as a mounting substrate) on which the semiconductor light-emitting element 12 is mounted (Fig. 20);
bumps 41A, 41B (¶ 252, first bump 41A and second bump 41B) electrically connecting the semiconductor light-emitting element 12 to the mounting substrate 31, 32A-32B (Fig. 20 & ¶ 252); 
a first sealing member 26A (Fig. 20 & ¶ 325, first sealing portion 26A) sealing a connection region 41A, 41B (¶ 252, first and second bumps 41A, 41B) in which the semiconductor light-emitting element 12 and the mounting substrate 31, 32A-32B are connected by the bumps 41A, 41B (Fig. 20 & ¶ 252); and 
a second sealing member 26B (Fig. 20 & ¶ 275, second sealing portion 26B) being provided on the first sealing member 26A and sealing the semiconductor light-emitting element 12 (Fig. 20).

    PNG
    media_image2.png
    457
    565
    media_image2.png
    Greyscale

	Regarding claim 3, Koike in Annotated Fig. 20 further teaches the first sealing member 26A is applied to fill to a position p (Annotated Fig. 20, position p of element 112 indicated by dash line) lower than a light-exiting surface (i.e. upper surface) of the semiconductor light-emitting element 12 (see Annotated Fig. 20).
	Regarding claim 4, Koike in Fig. 20 further teaches a base material 16a (Fig. 20 & ¶ 318, matrix material 16a) of the first sealing member 26A comprises a resin 16a (Fig. 20, ¶ 318 & ¶ 502, first sealing portion 26A comprises matrix material 16a, which includes silicone resin) having a transmittance to the ultraviolet light of not less than 75% (since the matrix material 16a includes silicone resin, which is the same material as the Applicant purported in disclosure for the base material of the first sealing member (see claim 5 of the present application), Koike’s matrix material 16a would have a transmittance to the UV light of not less than 75% as claimed).
	Regarding claim 5, Koike in Fig. 20 further teaches the base material 16a comprises a resin 16a comprising mainly a silicone resin (¶ 502).
	Regarding claim 6, Koike in Fig. 20 further teaches the first sealing member 26A comprises a resin 16a (Fig. 20, ¶ 318 & ¶ 502, first sealing portion 26A comprises matrix material 16a, which includes silicone resin) containing an added filler material 16b (Fig. 20 & ¶ 207, nano-particles 16b).
	Regarding claim 7, Koike in Fig. 20 further teaches the filler material 16b comprises an inorganic filler 16b (¶ 207, nano-particles 16b made of an inorganic material).
	Regarding claim 8, Koike in Fig. 20 further teaches the inorganic filler 16b comprises silica (¶ 221, SiO2), alumina (¶ 221, alumina), diamond (¶ 218-¶ 219, diamond) or zirconia (¶ 393, ZrO2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koike.
	Regarding claim 2, Koike in Fig. 20 further teaches a width of the connection region 41A, 41B is more than 67 nm (¶ 212, particle 16b is 67 nm and the bumps 41A, 41B are bigger than the particle 16b. That is, the width of the connection region 41A, 41B is more than 67 nm), which overlaps the claimed range of not less than 10 µm and not more than 150 µm.
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the width of more than 67 nm taught by Koike overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2017/0154880 A1 to Ozeki et al. relates to a light emitting device having a light emitting element on a mount substrate, a bonding member electrically connecting the light emitting element and the mount substrate, an underfill covering the mount substrate and a part of the light emitting element, and a cover member sealing the light emitting element and the underfill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895         

/JAY C CHANG/Primary Examiner, Art Unit 2895